Citation Nr: 1640770	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  14-23 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to a compensable evaluation for bilateral hydroceles.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was afforded a Board hearing, held by the undersigned, in November 2015.  A copy of the hearing transcript has been associated with the record.

The issues of entitlement to service connection for a bilateral knee disorder and diabetes mellitus, in addition to entitlement to a compensable evaluation for bilateral hydroceles, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea had its onset during the Veteran's period of active service.

2.  GERD had its onset during the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  GERD was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran claimed that his current diagnoses of sleep apnea and GERD were incurred during his period of active service.  To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records show that the Veteran was diagnosed with mild obstructive sleep apnea in February 1993, while in service.  Further, he was examined several times during his period of active service with complaints of heartburn.  

Post-service, VA examination reports authored in September 2012 and April 2013 found that, while the Veteran reported for heartburn on several occasions, a diagnosis of GERD was not provided prior to separation.  It was noted that the Veteran's in-service symptoms were acute, and that these symptoms did not develop into a chronic condition because such was not diagnosed.  This was the only rationale offered in support of those opinions.  It was further noted that GERD was not etiologically-connected to the Veteran's service-connected gastritis.  

In contrast, a January 2016 VA opinion noted that the Veteran was examined for heartburn and indigestion during his period of active duty, and the examiner determined that, despite the lack of a formal GERD diagnosis, the Veteran's hiatal hernia could be a consequence of longstanding GERD (because the esophageal sphincter becomes dysfunctional, thereby losing its ability to function as a barrier to reflux).  As such, the examiner opined that it was at least as likely as not that GERD was incurred during the Veteran's period of active service.

Additionally, at his hearing, the Veteran credibly explained that he had treated his symptoms with over-the-counter medication since service.

With regard to sleep apnea, a June 2012 examination report found that it was at least as likely as not that the Veteran's claimed disorder was caused by, or represented a progression of, the heroic snoring and mild sleep apnea demonstrated during his military service.  It was noted that a diagnosis of sleep apnea was provided prior to separation, and that the Veteran's most recently sleep study in March 2012 diagnosed the same.

An additional report, authored later in June 2012, determined that it was less likely than not that the Veteran's apnea was incurred during service.  In support, it was noted that the Veteran's in-service polysomnogram found "a few obstructive events," such were deemed to be within normal limits.  It was also noted that the next sleep study was not performed until 2002 or 2003, well after separation.

However, at his Board hearing, the Veteran testified that following a sleep study in 1994, he was provided with a CPAP machine which he had been using since that time.  The Board notes that sleep apnea is a chronic disability and that the Veteran has credibly testified to continuity of symptomatology since service.

Taking all reports into account, the Board finds that the evidence in this case is at least so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the evidence here is, at worst, in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal, entitlement to service connection for GERD and sleep apnea is granted.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for sleep apnea is granted.

Service connection for gastroesophageal reflux disease (GERD) is granted.


REMAND

In January 2016, the RO denied, in pertinent part, service connection for a bilateral knee disorder and diabetes mellitus, as well as entitlement to a compensable evaluation for bilateral hydroceles.  Within one year of notification of that decision, the Veteran indicated his disagreement with these denials in three separate documents.  Following a search of the Virtual VA and VBMS electronic records systems, a Statement of the Case (SOC) has not been prepared for these issues.  The Board finds that each of these filings constitutes a timely Notice of Disagreement with regard to these issues.  See 38 C.F.R. § 20.201 (2015).  A statement of the case should therefore be provided.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative with a Statement of the Case pertaining to the January 2016 denial of service connection for a bilateral knee disorder and diabetes mellitus, as well as entitlement to a compensable evaluation for bilateral hydroceles.  The Veteran should be appropriately notified of the time limits to perfect his appeal of these issues.  These issues should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal following issuance of an SOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


